Citation Nr: 0737961	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  05-26 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
anxiety neurosis with depressive features. 

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1941 to 
February 1944.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a decision entered on June 19, 2007, the Board granted 
entitlement to an evaluation of 50 percent, but no greater, 
for anxiety neurosis with depressive features and remanded 
the issue of whether new and material evidence had been 
received to reopen a claim of entitlement to service 
connection for a low back disability.

Subsequently, the RO was notified that the veteran had died 
in April 2007, before the Board had entered its decision.  
Because of the death of the veteran, the Board did not have 
jurisdiction to adjudicate the claims.  38 U.S.C.A. § 
7104(a); 38 C.F.R. § 20.1302.  In a separate decision issued 
herewith, the Board vacated the April 2007 decision.  



FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
February 1941 to February 1944.

2.  In November 2007, the Board was notified by the RO in 
Waco, Texas, that the veteran died in April 2007.  





CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


